DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the second Office action on the merits of the claims.
All citations to the Manual of Patent Examining Procedure (MPEP) refer to the following revision:  R-10.2019, which was released in June 2020.
Status of the Claims
In the Reply filed 22 December 2021, Applicant did not amend the claims.  Claims 1-10 are pending.
Status of the Rejections
The rejection of claims 1, 2, 4-7, 9, and 10 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as unpatentable over Lang (CN-103054809-A) is maintained.  Applicant’s arguments are considered in paragraphs 15-20 of this Office action.  
The rejection of claims 3 and 8 under 35 U.S.C. 103 as being unpatentable over Lang (CN-103054809-A) is maintained.  
Claim Rejections - 35 U.S.C. 102 / 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-7, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as unpatentable over Lang (CN-103054809-A).  
Lang, which is directed to sustained-release microspheres that comprise curcumin particles (Abstract), published in Chinese.  The examiner obtained an English machine translation of Lang using an Internet service provided by the European Patent Office (EPO).  All citations to Lang refer to that translation, which accompanied the previous Office action (2021 September 27).
Lang discloses, in Example 6, sustained-release curcumin microspheres in which the matrix (continuous phase) is composed of PLGA.  Description at page 6/11.  The microspheres of Example 6 have a particle size of about 60 µm and a drug loading of 47.6%.  See also Lang at Figure 5 (showing the volume-based size distribution of the microspheres of Example 6).   The foregoing disclosure anticipates the microsphere diameter range recited in claim 1 of the present application, as well as the main agent concentration range recited in claim 4 of the present application.  MPEP § 2131.03(I) (a specific example in the prior art which is within a claimed range anticipates the range).  Although Lang is silent as to the “variation coefficient of area ratios in four regions” (claim 1) of the microspheres disclosed therein, it is important to recognize that the microspheres of Lang are formed using an emulsification process that relies on high-speed mixing in which a solution comprising PLGA and curcumin is combined with an aqueous PVA solution.  That process is similar to the process disclosed on page 21 of the specification of the present application.  This provides a sound basis for the examiner’s position that Example 6 of Lang satisfies the variation coefficient limitation of claim 1.  Accordingly, the burden of production is shifted to Applicant.  MPEP § 2112(V) (“once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning to show inherency, the burden of production shifts to the applicant”).  
Lang, at claim 10, further discloses that the sustained-release microspheres can be included in a pharmaceutical formulation.  
In sum, claims 1, 2, 4-7, 9, and 10 are anticipated by or (in the alternative) rendered prima facie obvious by Lang.  MPEP § 2112(III) (“Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection.”).  
Response to Applicant’s Arguments
The following remarks are provided in response to the arguments raised by Applicant on pages 4-8 of the Reply filed 22 December 2021:
In paragraph [0042] of the specification (pages 13-14), as originally filed 17 February 2021, the specific pulverizing apparatus asserted by Applicant is identified as being “described in JP 2009-
Next, it cannot be overlooked that the first sentence of paragraph [0042] states as follows: “The step of forming particles is not particularly limited, but it is preferable to use a pulverizing apparatus in which pulverization is performed between a plurality of processing surfaces being capable of approaching to and separating from each other, at least one of which rotates relative to the other, which is described in JP 2009-132871 or JP 2011-189348.”  Emphasis added.
Similarly, Applicant’s argument that “the microsphere in Example 6 of Lang ’809 was produced by a ‘batch system’ and not by using a ‘specific pulverizing apparatus’ as used for the claimed invention” (Reply p. 5) is not persuasive because it is contradicted by paragraph [0048] on page 16 of the specification, as originally filed.  Para. [0048] (“The rotatory dispersing apparatus may be a batch type one or a continuous type one.” (emphasis added)).  
As stated above in the 35 U.S.C. §102/§103 rejection, the burden of production is shifted to Applicant.  MPEP § 2112(V) (quoted supra).  The examiner recommends that Applicant submit compelling evidence in the form of a Declaration or Affidavit under 37 CFR 1.132 showing that Example 6 of Lang does not satisfy the variation coefficient limitation recited in claim 1.
The foregoing rejection is maintained.  
*     *     *
Claim Rejections - 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lang (CN-103054809-A).
Lang is discussed above, in the foregoing §102/§103 rejection.  That discussion is incorporated by reference into this rejection.
Although Lang discloses that the curcumin used in Example 6 was milled for three hours in a DYNO-MILL NPM nano-performance bead mill (Description, page 5/11, at Example 1), Lang does not identify with sufficient precision the diameter of the curcumin particles.  Thus, Example 6 does not anticipate claim 3 of the present application, which recites the following limitation: “wherein an average volume-based particle diameter of the dispersed main agent is 5 nm to 500 nm.”  Nevertheless, Lang more broadly discloses as follows: “The particle size of curcumin particles prepared by the present invention is generally in the nanometer range, and the particle size of the microspheres is generally in the micrometer range. Therefore, we visually call it ‘micron-encapsulated nanometer’ technology, and use this as a technical platform.”  Description at pages 2/11 – 3/11.  Lang further discloses, in claim 4, that the average diameter of the curcumin particles is selected from less than 2000 nm, less than 1000 nm, less than 500 nm, less than 400 nm, less than 300 nm, less than 200 nm, less than 100 nm and less than 50 nm.”  The foregoing disclosure renders claims 3 and 8 prima facie obvious.  MPEP § 2144.05(I) (“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.”).  

Conclusion
Claims 1-10 are rejected.  
No claim is allowed.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER ANTHOPOLOS whose telephone number is 571-270-5989.  The examiner can normally be reached on Monday – Friday (10:30 am – 6:30 pm).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P. Barham, can be reached on Monday – Friday (9:00 am – 5:00 pm) at 571-272-6175.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 
/P.A./
05 February 2022


/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611